DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It’s not clear if the invention includes the hollow wall and its through hole or not. The preamble indicates that the invention is an anchor bolt and that a hollow wall is part of an environment of intended use but not part of the invention.  however, further recitation of “the expansion locking tube,…, is inserted into a through hole of the hollow wall” is at least ambiguous as to whether it implicitly requires the combination of anchor bolt and hollow wall or is intended to define a functional capability.  While not necessarily an issue at this time, a single claim for a product and process of using is not a statutory category of invention, and is most often indefinite as regards scope of invention.  

Furthermore regarding the last clause, ‘as best understood’, some amount of tightening is required in order to bend the locking tube whereas limitation implies screw-couple to the inner bolt insertion hole is sufficient.
Clarification and/or correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,203,346 to Hall.
Hall ‘346 teaches limitations for an “anchor bolt” – as shown in Fig 1, “for a hollow wall” – arrangement of Fig 3 anticipates broad limitation, “comprising: a core shaft having an inner bolt insertion hole perforated 5therein in an axial direction” – 10 as shown in Fig 2, “an inner bolt” -  12 as shown in Fig 2, “screw-coupled to the inner bolt insertion hole” – as shown in Fig 1 and/or 3, “and an expansion locking tube” – 14 as shown in Fig 2, “arranged between the core shaft and the inner bolt to surround the inner bolt” – as shown in Fig 1 and/or 3, “10wherein the expansion locking tube and the inner bolt are combined with the core shaft and are inserted into a through hole of the hollow wall, and wherein when the inner bolt is screw-coupled to the inner bolt insertion hole and is inserted into the core shaft, the 15expansion locking tube is bent to be expanded outwards in a radial direction of the core shaft so that an elastic force is applied in a resistant direction to a direction that the core shaft is outwardly separated from the through hole” – ‘as best understood’, the arrangement of Fig 3 anticipates limitations.  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,458,448 to Cheng.
Assuming the claimed invention does not include a hollow wall, Cheng ‘448 teaches limitations for an “anchor bolt” – including portions as shown in Fig 4, “for a hollow wall” – arrangement of Fig 5 anticipates broad limitation wherein the bore in the wall comprises a ‘hollow’, “comprising: a core shaft having an inner bolt insertion hole 
	As regards claim 2, assuming the claimed invention does not include the hollow wall, the reference teaches further limitation of “
assss
the core shaft includes a shaft body” – including the structure comprising 54,66 as shown in Fig 4 for example, “and a core 
	As regards claim 3, assuming the claimed invention does not include the hollow wall, the reference teaches further limitation of “the wing 20end portions are forcedly fit to a space between the inclined surface and the through while being moved along the inclined surface in the direction of the core head, -20-wherein the bent wings are expanded outwardly to form elastically repulsive power while pressure is applied to the bent wings, wherein the shaft body is formed to be shorter than 5thickness of the hollow wall, and wherein the plurality of bent wings gets thinner toward a lower end portion thereof assuming that the claimed invention does not include a hollow wall, one of ordinary skill in the art would recognize that the prior art anchor is inherently capable of function as recited if used with a through hole of a suitably-dimensioned hollow wall, i.e., one having thickness relative to the anchor that is analogous to that disclosed with respect to the present anchor bolt and wall thickness, and which is likewise comprised of a material that is not deformed by the outward pressure exerted by the end portions trapped in the end portion of the bore adjacent the taper portion of the core shaft, wherein the wings would buckle radially outward due to their relative length and narrow width under axial compressive load as well known in the art.   

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 10,138,918 discloses a similar arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677